BOLIN, Judge.
For the reasons assigned in the companion case of Crain v. Aetna Casualty and Surety Company (191 So.2d 782) we agree with the findings of the lower court that plaintiff, being a guest passenger in the car driven by Lola Mae Crain is entitled to recover damages for her injuries caused by the negligence of such driver against Great American Insurance Company, the liability insurer of the vehicle.
Grace Malone received only minor injuries resulting from this accident. She contended she had two teeth broken which necessitated their removal along with two others in order to have a partial plate put in by her dentist. The testimony of the dentist is that some seven months following the accident he did remove four teeth in order to put in a partial plate. However, from the testimony it is impossible to determine just how much damage to her teeth was occasioned by this accident. The dentist testified that his fee for his professional services was $100.00 and the lower court awarded plaintiff a total of $1,000.00.
We find no abuse of the discretion vested in the trial judge in fixing this award and, accordingly, the judgment appealed from is affirmed at the cost of Great American Insurance Company.
Affirmed.